




EXHIBIT 10.1





--------------------------------------------------------------------------------






ESCROW AND SECURITY AGREEMENT

between

GARDNER DENVER, INC.

and

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Escrow Agent and Trustee

Dated as of May 4, 2005

ACCOUNT NUMBER: 138885

SHORT TITLE OF ACCOUNT — Gardner Denver Escrow Account





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        ESCROW AND SECURITY AGREEMENT made this 4th day of May, 2005, by and
between THE BANK OF NEW YORK TRUST COMPANY, N.A., a national banking
association, in its capacities, as a “securities intermediary” as defined in
Section 8-102 of the UCC (as defined herein), a “bank” as defined in Section
9-102 of the UCC and as escrow agent (the “Escrow Agent”), and in its capacity
as trustee under the Indenture (the “Trustee”) and GARDNER DENVER, INC. (the
“Grantor” or the “Company”). All references to “UCC” shall mean the Uniform
Commercial Code as in effect in the State of New York.

        This Agreement is being entered into in connection with the Purchase
Agreement (the “Purchase Agreement”), dated as of April 28, 2005, among the
Company, the subsidiary guarantors named therein (the “Subsidiary Guarantors”),
and Bear, Stearns & Co. Inc. (“Bear Stearns”), J.P. Morgan Securities Inc.,
Wachovia Capital Markets, LLC, Harris Nesbitt Corp., NatCity Investments, Inc.,
Mitsubishi Securities International plc, Piper Jaffray & Co. and Scotia Capital
(USA) Inc. (collectively, the “Initial Purchasers”), and the Indenture (the
“Indenture”), dated as of May 4, 2005, governing the Company’s 8% Senior
Subordinated Notes due 2013 (the “Notes”), among the Company, the Subsidiary
Guarantors and The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”). Capitalized terms, which are used but not defined herein, have the
respective meanings specified in the Indenture. Pursuant to the Purchase
Agreement and the Company’s Offering Memorandum, dated as of April 28, 2005 (the
“Offering Memorandum”), the Company is offering (the “Offering”) $125,000,000
aggregate principal amount of the Notes.

        Pursuant to the “Use of Proceeds” section of the Offering Memorandum,
the Grantor intends to use the net proceeds from the Offering and other funds to
pay the purchase price for the Thomas Industries Acquisition.

        The Grantor, the Trustee and the Escrow Agent hereby agree that, in
consideration of the mutual promises and covenants contained herein, the Escrow
Agent shall hold in escrow and shall distribute Escrow Property (as defined
herein) in accordance with and subject to the following instructions and terms
and conditions:


1.        ESCROW PROPERTY

        The property and/or funds deposited or to be deposited with the Escrow
Agent by the Grantor shall be as follows:

        (a)     Concurrently with the execution and delivery hereof and the
issuance of the Notes:


        (i)     Bear Stearns will deposit with the Escrow Agent $125,000,000 by
wire transfer in immediately available funds, which amount represents the gross
proceeds from the Offering; and


        (ii)     the Grantor will deposit with the Escrow Agent $6,638,888.89 by
wire transfer in immediately available funds.


        As a result of the simultaneous deposits made pursuant to clauses (i)
and (ii) above, the aggregate amount deposited with the Escrow Agent on the date
hereof will be $131,638,888.89 (one hundred thirty-one million six hundred
thirty-eight thousand eight hundred eighty-eight and 89/100 dollars), which
amount is sufficient to redeem in cash the Notes, in whole and not in part, in
an amount equal to 100% of the aggregate principal amount of the Notes on May 4,
2005 (the “Issue Date”) plus accrued and unpaid interest from the Issue Date to
January 3, 2006 (the “Initial Deposit”).

--------------------------------------------------------------------------------


–2–

        (b)     (i) The Escrow Agent shall accept the Initial Deposit and shall
hold such funds and the proceeds thereof in a separate identifiable account (the
“Escrow Account”) for disbursement in accordance with the provisions hereof. The
Escrow Account shall be under the control (within the meaning of Section 8-106,
9-106 and 9-104 of the UCC) of the Trustee and, notwithstanding any other
provisions of this Agreement, the Escrow Agent shall comply with all entitlement
orders and instructions given by the Trustee with respect to the Escrow Account
or other Escrow Property (as defined herein) without further consent of the
Grantors or any other person. The Trustee agrees not to deliver any entitlement
orders or instructions except as permitted by Section 3 hereof; provided,
however, that the Escrow Agent shall comply with all entitlement orders and
instructions given by the Trustee. Notwithstanding anything to the contrary
contained herein, if at any time the Escrow Agent receives conflicting orders or
instructions from the Trustee or the Grantor, the Escrow Agent shall comply with
such entitlement order or instruction of the Trustee without further consent by
the Grantor or any other person.

        (ii)        Each party hereto hereby confirms that the arrangements
established under this Section 1(b) constitute “control” of the Escrow Account.
The Escrow Agent and the Grantor have not and will not enter into any other
agreement with respect to control of the Escrow Account or purporting to limit
or condition the obligation of the Escrow Agent to comply with any orders or
instructions with respect to any Escrow Account as set forth in this Section
1(b).

        (iii)        The Escrow Agent hereby agrees that any security interest
in, lien on, encumbrance, claim or right of setoff against, the Escrow Account
or any funds therein it now has or subsequently obtains shall be subordinate to
the security interest of the Trustee in the Escrow Account and the funds therein
or credited thereto. The Escrow Agent agrees not to exercise any present or
future right of recoupment or set-off against the Escrow Account or to assert
against the Escrow Account any present or future security interest, banker’s
lien or any other lien or claim (including claim for penalties) that the Escrow
Agent may at any time have against or in the Escrow Account or any funds
therein.

        (iv)        As security for the due and punctual payment of the Escrow
Redemption Price (as defined in the Indenture) on the Escrow Redemption Date (as
defined in the Indenture), the Grantor hereby pledges, assigns and grants to the
Trustee, for the benefit of the holders of the Notes, a continuing security
interest in, and a lien on, the Escrow Account and the Escrow Property credited
thereto and all the proceeds thereof, whether now owned or existing or hereafter
acquired or arising. The security interest of the Trustee shall at all times be
valid, perfected and enforceable as a first-priority security interest by the
Trustee against the Grantor and all third parties in accordance with the terms
of this Agreement.

        (v)        The Grantor agrees to take all steps necessary in connection
with the perfection of the Trustee’s security interest in the Escrow Property
and, without limiting the generality of the foregoing, the Grantor hereby
authorizes the Trustee to file one or more UCC financing statements in such
filing offices and containing such descriptions of collateral as are necessary
or advisable in order to perfect the security interest granted herein.

        (vi)        The Grantor represents and warrants that it was duly
incorporated and is validly existing as a Delaware corporation and is not
incorporated under the laws of any other jurisdiction, and during the term of
this Agreement, the Grantor will not change its jurisdiction of organization
without giving the Trustee 30 days’ prior written notice.

--------------------------------------------------------------------------------



–3–

        (vii)        Upon the release of any Escrow Property pursuant to Section
3 hereof, the security interest of the Trustee for the benefit of the holders of
the Notes shall automatically terminate without any further action and the
Escrow Property shall be delivered to the recipient free and clear of any and
all liens, claims or encumbrances of any person, including, without limitation,
the Escrow Agent, the Trustee and the holders of the Notes. At such time, the
Trustee shall execute such documents without recourse, representation or
warranty of any kind as the Grantor shall reasonably request and provide to
evidence or confirm the termination of such security interest. The Initial
Deposit, Escrow Account and all funds, securities or other property now or
hereafter credited to the Escrow Account, plus all interest, dividends and other
distributions and payments on any of the foregoing (collectively, the
“Distributions”) received by the Escrow Agent, less any property and/or funds
distributed or paid in accordance with this Escrow Agreement, are collectively
referred to herein as “Escrow Property.”


2.         INVESTMENT OF ESCROW PROPERTY

        Upon written directions from the Grantor, the Escrow Agent shall invest
or reinvest the Escrow Property, without distinction between principal and
income, in securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
month from the date of acquisition, or in money market funds at least 95% of the
assets of which constitute Cash Equivalents of such securities.

        The Escrow Agent shall credit all such investments to the Escrow Account
and hereby agrees to treat any such investment as a financial asset within the
meaning of Section 8-102(a)(9) of the New York Uniform Commercial Code.

        The Escrow Agent shall have no liability for any loss arising from or
related to any such investment other than in accordance with paragraph 4 of the
Terms and Conditions below.


3.         DISTRIBUTION OF ESCROW PROPERTY

        The Escrow Agent is directed to hold and distribute the Escrow Property
in the following manner:

        (a)     The Escrow Agent will only release the Escrow Property in the
cases specifically provided for in this Section 3.


        (b)     The Escrow Agent will promptly release the Escrow Property (less
the Discount (as defined in Section 3(c) of the Purchase Agreement)) to the
Grantor upon the satisfaction of the following conditions (which will be
evidenced by an Officer’s Certificate (attached as Exhibit B) from the Grantor
to the Trustee and the Escrow Agent confirming that these conditions have been
met):


        (1)        all conditions to closing of the Thomas Industries
Acquisition have been satisfied or waived;


        (2)        the Thomas Industries Acquisition will be consummated
concurrently with the release of Escrow Property and on substantially the terms
described in the Offering Memorandum;


--------------------------------------------------------------------------------



–4–

        (3)        the Escrow Property will be applied in the manner described
under the caption “Use of Proceeds” in the Offering Memorandum;


        (4)        Thomas Industries Inc. and each of its wholly-owned
subsidiaries that are not Immaterial Subsidiaries (the “Thomas Guarantors”)
shall concurrently with the consummation of the Thomas Industries Acquisition
execute a supplemental indenture as set forth in the Indenture;


        (5)        each of the Thomas Guarantors shall concurrently with the
consummation of the Thomas Industries Acquisition execute a Joinder Agreement in
the form attached hereto as Exhibit C; and


        (6)        no Event of Default under the Indenture will have occurred
and be continuing or result therefrom.


        Simultaneously with the release of the Escrow Property (less the
Discount) pursuant to this Section 3(b), the Escrow Agent shall release the
Discount to Bear Stearns in accordance with wire transfer instructions attached
as Exhibit A hereto.

        (c)     If the conditions contained in clause (b) have not been
satisfied on or before December 31, 2005 (or such earlier date as the Grantor
determines not to pursue the Thomas Industries Acquisition, as evidenced by a
written notice to the Trustee and the Escrow Agent), the Escrow Agent will
release the Escrow Property to the Paying Agent under the Indenture for payment
to holders of the Notes in accordance with the escrow redemption provision
contained in Section 3.10 of the Indenture. The Paying Agent shall pay to the
Grantor, as directed in written instructions from the Grantor, any portion of
such funds in excess of the amount required to make such redemption.

        (d)     If, in accordance with Section 7.01(g) under the Indenture, the
Escrow Agent receives a written notice from the Trustee that:

        (i)     the principal amount of and accrued and unpaid interest on the
Notes has become immediately due and payable pursuant to Article VI of the
Indenture (an “Acceleration Event”), or


        (ii)     the Grantor is redeeming or repurchasing all of the Notes
pursuant to the terms of the Indenture (a “Redemption Event”),


  then the Escrow Agent will liquidate all Escrow Property then held by it, and
the Escrow Agent will release to the Paying Agent for payment to the holders of
the Notes the amount of Escrow Property sufficient to pay such accelerated,
redeemed or repurchased principal amount, as applicable, and interest, if any,
thereon (A) in the case of an Acceleration Event, within one Business Day after
receipt of such written notice from the Trustee or (B) in the case of a
Redemption Event, within five Business Days after receipt of such written notice
from the Trustee. In the event of a release under this clause (d) in the case of
an Acceleration Event, the Escrow Property will be applied, first, to amounts
owing to the Trustee in respect of fees and expenses of the Trustee, second, to
the Paying Agent for payment to the holders of the Notes to the full extent of
all Obligations under the Indenture and the Notes and, third, following such
release to the Paying Agent, the Escrow Agent will release all remaining Escrow
Property, if any, as directed in written instructions from the Grantor.


--------------------------------------------------------------------------------



–5–

        (e)     If at any time the Escrow Property exceeds the Initial Deposit
by an amount in excess of $25,000, upon written instructions from the Grantor,
the Escrow Agent shall distribute such excess Escrow Property to the Grantor
within five Business Days of receiving such instruction.


4.         ADDRESSES

        Notices, instructions and other communications shall be sent to the
Escrow Agent and the Trustee, 2 North LaSalle Street, Suite 1020, Chicago,
Illinois 60602, Attn.: Corporate Trust Administration and to Grantor as follows:

  Gardner Denver, Inc.
1800 Gardner Expressway
Quincy, Illinois 62301
Attention: Tracy Pagliara, Esq.
Vice President, Administration, General Counsel and Secretary
Telecopier: 217-228-8260


With a copy to::


  Bryan Cave LLP
211 North Broadway
St. Louis, Missouri 63102
Attention: Denis P. McCusker, Esq.
Telecopier: 314-259-2020


5.         TERMINATION; DISTRIBUTION OF ESCROW PROPERTY

        Upon the release of all the Escrow Property in accordance with Section 3
hereof, this Agreement will terminate.

        Upon the release of any Escrow Property to the Grantor pursuant to
Section 3(b) hereof, such Escrow Property will be delivered to the recipient,
free and clear of any and all interests of the Escrow Agent, the Trustee and the
holders of the Notes. Upon any release of any Escrow Property to the Paying
Agent for distribution to the holders of the Notes pursuant to Section 3(c) or
(d), the Escrow Property so released will be delivered to the recipients free
and clear of any and all claim or interest of the Grantor.

6.         Compensation

        (a)     The Grantor shall pay all activity charges as separately agreed
between the Grantor and the Escrow Agent.

        (b)     The Grantor shall be responsible for and shall reimburse the
Escrow Agent upon demand for all expenses, disbursements and advances incurred
or made by the Escrow Agent and its agents in connection with this Agreement.

7.         Terms and Conditions

        (a)     The duties, responsibilities and obligations of the Escrow Agent
shall be limited to those expressly set forth herein and no duties,
responsibilities or obligations shall be inferred or implied. The Escrow Agent

--------------------------------------------------------------------------------



–6–

shall not be subject to, nor required to comply with, any other agreement or to
which the Grantor is a party, even though reference thereto may be made herein,
or to comply with any direction or instruction (other than those contained
herein or delivered in accordance with this Escrow Agreement) from Grantor or
any entity acting on its behalf. The Escrow Agent shall not be required to, and
shall not, expend or risk any of its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder.

        (b)     This Agreement is for the exclusive benefit of the parties
hereto and their respective successors hereunder, and shall not be deemed to
give, either express or implied, any legal or equitable right, remedy, or claim
to any other entity or person whatsoever.

        (c)     If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects Escrow Property (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of Escrow Property), the Escrow
Agent is authorized to comply therewith in any manner as it or its legal counsel
of its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, the Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

        (d)     (i) The Escrow Agent shall not be liable for any action taken or
omitted or for any loss or injury resulting from its actions or its performance
or lack of performance of its duties hereunder in the absence of gross
negligence or willful misconduct on its part. In no event shall the Escrow Agent
be liable (A) for acting in accordance with or relying upon any instruction,
notice, demand, certificate or document from the Grantor or any entity acting on
behalf of the Grantor, (B) for any consequential, punitive or special damages,
(C) for the acts or omissions of its nominees, correspondents, designees,
subagents or subcustodians, so long as the same are selected with due care, or
(D) for an amount in excess of the value of the Escrow Property.

        (ii)        The Escrow Agent may consult with legal counsel at the
expense of the Grantor as to any matter relating to this Escrow Agreement, and
the Escrow Agent shall not incur any liability in acting in good faith in
accordance with any advice from such counsel.


        (iii)        The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any duty, obligation or responsibility
hereunder by reason of any occurrence beyond the control of the Escrow Agent
(including but not limited to any act or provision of any present or future law
or regulation or governmental authority, any act of God or war, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility).


         (e)     The Escrow Agent shall provide to the Grantor, on its request,
statements identifying transactions, transfers or holdings of Escrow Property
and each such statement shall be deemed to be correct and final, absent manifest
error, upon receipt thereof by the Grantor unless the Escrow Agent is notified
in writing to the contrary within thirty (30) business days of the date of such
statement.

        (f)     The Escrow Agent shall not be responsible in any respect for the
form, execution, validity, value or genuineness of documents or securities
deposited hereunder, or for any description therein, or for the identity,
authority or rights of persons (other than the Escrow Agent) executing or
delivering or purporting to execute or deliver any such document, security or
endorsement.

--------------------------------------------------------------------------------



–7–

        (g)     Notices, instructions or other communications shall be in
writing and shall be given to the address set forth in the “Addresses” provision
herein (or to such other address as may be substituted therefor by written
notification to the Escrow Agent or the Grantor). Notices to the Escrow Agent
shall be deemed to be given when actually received by the Escrow Agent. The
Escrow Agent is authorized to comply with and rely upon any notices,
instructions or other communications believed by it to have been sent or given
by the Grantor or by a person or persons authorized by the Grantor. Whenever
under the terms hereof the time for giving a notice or performing an act falls
upon a Saturday, Sunday, or banking holiday, such time shall be extended to the
next day on which the Escrow Agent is open for business. Attached as Schedule A
hereto is a list of those persons initially entitled to give notices,
instructions and other communications to the Escrow Agent on behalf of the
Grantor. Schedule A may be amended from time to time by written notice from the
Grantor to the Escrow Agent.

        (h)     The Grantor shall be liable for and shall reimburse and
indemnify the Escrow Agent and hold the Escrow Agent harmless from and against
any and all claims, losses, liabilities, costs, damages or expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising from
or in connection with or related to this Escrow Agreement or being the Escrow
Agent hereunder (including but not limited to Losses incurred by the Escrow
Agent in connection with its successful defense of any claim of gross negligence
or willful misconduct on its part), provided, however, that nothing contained
herein shall require the Escrow Agent to be indemnified for Losses caused by its
gross negligence, willful misconduct or bad faith.

        (i)     (i) The Grantor may, with the consent of the Trustee, remove the
Escrow Agent at any time by giving to the Escrow Agent thirty (30) calendar
days’ prior notice in writing signed by the Grantor. The Escrow Agent may resign
at any time by giving to the Grantor thirty (30) calendar days’ prior written
notice thereof. Any such removal or resignation of the Escrow Agent shall not
become effective until appointment of a successor Escrow Agent as provided
below.

        (ii)        Within ten (10) calendar days after giving the foregoing
notice of removal to the Escrow Agent or receiving the foregoing notice of
resignation from the Escrow Agent, the Grantor shall appoint a successor Escrow
Agent acceptable to the Trustee. The Grantor shall cause any successor Escrow
Agent to assume the obligations of the Escrow Agent hereunder or to enter into
such other escrow agreement as may be acceptable to the Trustee in its sole
discretion. If a successor Escrow Agent has not accepted such appointment by the
end of such 10-day period, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent or for other
appropriate relief. The costs and expenses (including reasonable attorneys’ fees
and expenses) incurred by the Escrow Agent in connection with such proceeding
shall be paid by the Grantor.


        (iii)        Upon receipt of the identity of the successor Escrow Agent,
the Escrow Agent shall deliver the Escrow Property then held hereunder to the
successor Escrow Agent.


        (iv)        Upon delivery of the Escrow Property to the successor Escrow
Agent, the Escrow Agent shall have no further duties, responsibilities or
obligations hereunder.


        (j)     (i) In the event of any ambiguity or uncertainty hereunder or in
any notice, instruction or other communication received by the Escrow Agent
hereunder, the Escrow Agent may, in its sole discretion, refrain from taking any
action other than retaining possession of the Escrow Property, unless the Escrow
Agent receives written instructions, signed by the Grantor, which eliminates
such ambiguity or uncertainty.

--------------------------------------------------------------------------------



–8–

        (ii)        Subject to the last sentence of Section 1(b), in the event
of any dispute between or conflicting claims by or among the Grantor and/or any
other person or entity (other than the Trustee) with respect to any Escrow
Property, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands or instructions with respect to such
Escrow Property so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to the Grantor for failure
or refusal to comply with such conflicting claims, demands or instructions. The
Escrow Agent shall be entitled to refuse to act until, in its sole discretion,
either (A) such conflicting or adverse claims or demands shall have been
determined by a final order, judgment or decree of a court of competent
jurisdiction, which order, judgment or decree is not subject to appeal, or
settled by agreement between the conflicting parties as evidenced in a writing
satisfactory to the Escrow Agent or (B) the Escrow Agent shall have received
security or an indemnity satisfactory to it sufficient to hold it harmless from
and against any and all Losses which it may incur by reason of so acting. The
Escrow Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by the Grantor.


        (k)     This Agreement shall be interpreted, construed, enforced and
administered in accordance with the internal substantive laws (and not the
choice of law rules) of the State of New York. The Escrow Agent’s jurisdiction
for purposes of Section 8-110 and 9-304 of the New York Uniform Commercial Code
shall be the State of New York. The Grantor hereby submits to the personal
jurisdiction of, and agrees that all proceedings relating hereto shall be
brought in, courts located within the City and State of New York. The Grantor
hereby waives the right to trial by jury in any such proceedings. The Grantor
waives personal service of process and consents to service of process by
certified or registered mail, return receipt requested, directed to it at the
address last specified for notices hereunder, and such service shall be deemed
completed ten (10) calendar days after the same is so mailed.

        (l)     Except as otherwise permitted herein, this Escrow Agreement may
be modified only by a written amendment signed by all the parties hereto, and no
waiver of any provision hereof shall be effective unless expressed in a writing
signed by the party to be charged. The parties hereto acknowledge that the
Trustee’s and the Grantor’s rights to amend this agreement are subject to the
terms of the Indenture.

        (m)     The rights and remedies conferred upon the parties hereto shall
be cumulative, and the exercise or waiver of any such right or remedy shall not
preclude or inhibit the exercise of any additional rights or remedies. The
waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

        (n)     The Grantor and the Escrow Agent each hereby represents and
warrants (i) that this Escrow Agreement has been duly authorized, executed and
delivered on its behalf and constitutes its legal, valid and binding obligation
and (ii) that the execution, delivery and performance of this Escrow Agreement
by it does not and will not violate any applicable law or regulation.

        (o)     The invalidity, illegality or unenforceability of any provision
of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
enforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.

        (p)     This Agreement shall constitute the entire agreement of the
parties with respect to the subject matter and supersedes all prior oral or
written agreements in regard thereto. In the event of any conflict between this
Agreement and any other agreement with respect to the Escrow Account, the
provisions of this Agreement shall control.

--------------------------------------------------------------------------------



–9–

        (q)     The provisions of these Terms and Conditions shall survive
termination of this Escrow Agreement and/or the resignation or removal of the
Escrow Agent.

        (r)     No printed or other material in any language, including
prospectuses, notices, reports, and promotional material which mentions “The
Bank of New York” by name in its capacity as the Escrow Agent or the rights,
powers, or duties of the Escrow Agent under this Agreement shall be issued by
any other parties hereto, or on such party’s behalf, without the prior written
consent of the Escrow Agent. The Escrow Agent consents to the use of its name in
the Preliminary Offering Memorandum dated April 15, 2005, the Offering
Memorandum, the Purchase Agreement and the Indenture, as the same may be amended
from time to time.

        (s)     The headings contained in this Agreement are for convenience of
reference only and shall have no effect on the interpretation or operation
hereof.

        (t)     This Escrow Agreement may be executed by each of the parties
hereto in any number of counterparts, each of which counterpart, when so
executed and delivered, shall be deemed to be an original and all such
counterparts shall together constitute one and the same agreement.

        (u)     Except as otherwise set forth herein, the Escrow Agent does not
have any interest in the Escrowed Property deposited hereunder but is serving as
escrow holder only and having only possession thereof. The Grantor shall pay or
reimburse the Escrow Agent upon request for any transfer taxes or other taxes
relating to the Escrowed Property incurred in connection herewith and shall
indemnify and hold harmless the Escrow Agent for any amounts that it is
obligated to pay in the way of such taxes. Any payments of income from this
Escrow Account shall be subject to withholding regulations then in force with
respect to United States taxes. The other parties hereto will provide the Escrow
Agent with appropriate W-9 forms for tax I.D., number certifications, or W-8
forms for non-resident alien certifications, as requested. It is understood that
the Escrow Agent shall be responsible for income reporting only with respect to
income earned on investment of funds which are a part of the Escrowed Property
and is not responsible for any other reporting. The Escrow Agent may act through
its agents and shall not be responsible for the negligence or misconduct of any
agent appointed with due care by it hereunder. This paragraph and paragraph (9)
shall survive notwithstanding any termination of this Escrow Agreement or the
resignation of the Escrow Agent.

--------------------------------------------------------------------------------



–10–

        IN WITNESS WHEREOF, each of the parties has caused this Escrow and
Security Agreement to be executed by a duly authorized officer as of the day and
year first written above.

  GARDNER DENVER, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
  Title:



  THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Escrow Agent


  By:  

--------------------------------------------------------------------------------

    Name:
  Title:



  THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee


  By:  

--------------------------------------------------------------------------------

    Name:
  Title:

--------------------------------------------------------------------------------

SCHEDULE A

        The following persons are entitled to give notices, instructions and
other communications to the Escrow Agent on behalf of the Grantor:

  Name Title


  Ross J. Centanni Chairman, President and Chief Executive Officer


  Helen W. Cornell Vice President, Finance and Chief Financial Officer


  Tracy D. Pagliera Vice President, Administration, General Counsel and
Secretary


  Michael Sommer Treasurer


--------------------------------------------------------------------------------

EXHIBIT A
WIRE INSTRUCTIONS

Citibank
111 Wall Street, New York, NY
ABA #021-000089
For The Account of Bear Stearns
Account #09253186
For Further Credit To:
Account #014-95105-13
Attn: Jennie Supple
Syndicate Accounting
Reference: Gardner Denver

--------------------------------------------------------------------------------

EXHIBIT B

[Form of Officer’s Certificate]

of

Gardner Denver, Inc.

        This certificate is being delivered pursuant to Section 3(b) of the
Escrow and Security Agreement, dated as of May 4, 2005 (the “Escrow Agreement”),
between Gardner Denver, Inc., a Delaware corporation (the “Company”), and The
Bank of New York Trust Company, N.A., a national banking association, as Escrow
Agent and Trustee (the “Escrow Agent”). Capitalized terms used but not defined
herein have the respective meanings specified in the Escrow Agreement. The
Company hereby certifies through the undersigned officer that:

        1.        All conditions to closing of the Thomas Industries Acquisition
have been satisfied or waived.


        2.        Concurrently with the delivery of this Certificate and the
release of funds (the “Released Funds”) as directed by the Company pursuant to
the provisions of the Escrow Agreement, the Thomas Industries Acquisition will
be consummated.


        3.        The Escrow Property will be applied in the manner described
under the caption “Use of Proceeds” in the Offering Memorandum.


        4.        Each of the Thomas Guarantors shall concurrently with the
consummation of the Thomas Industries Acquisition execute a supplemental
indenture as set forth in the Indenture.


        5.        Each of the Thomas Guarantors shall concurrently with the
consummation of the Thomas Industries Acquisition execute a Joinder Agreement.


        6.        No Event of Default under the Indenture has occurred and is
continuing or will result from the consummation of the Thomas Industries
Acquisition.


        IN WITNESS WHEREOF, the Company, through the undersigned officer, has
signed this Certificate __ day of             , 2005.

  GARDNER DENVER, INC.


  By:  

--------------------------------------------------------------------------------

    Name:
  Title:



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF JOINDER AGREEMENT]

        WHEREAS, Gardner Denver, Inc. (the “Company”), the subsidiaries of the
Company party thereto, (collectively, the “Guarantors”) and the Initial
Purchasers named therein (the “Initial Purchasers”) heretofore executed and
delivered a Purchase Agreement (“Purchase Agreement”), providing for the
issuance and sale by the Company of its 8% Senior Subordinated Notes due 2013
(the “Notes”); and

        WHEREAS, the Company, each of the Guarantors and the Initial Purchasers
heretofore executed and delivered a Registration Rights Agreement (the
“Registration Rights Agreement”), providing for the registration under the
Securities Act of 1933 of the Notes; and

        WHEREAS, as a condition to the consummation of the offering of the
Notes, the Company agreed that upon consummation of the Acquisition (as defined
in the Purchase Agreement), Thomas Industries Inc. and certain of its
subsidiaries would become party to the Purchase Agreement and the Registration
Rights Agreement as Guarantors upon the Release (as defined in the Purchase
Agreement).

        NOW, THEREFORE, each of the undersigned hereby agrees for the benefit of
the Initial Purchasers as follows:

        Each of the undersigned hereby acknowledges that it has received and
reviewed a copy of the Purchase Agreement, the Registration Rights Agreement and
all other documents it deems fit to enter into this Joinder Agreement (the
“Joinder Agreement”), and acknowledges and agrees to (i) join and become a party
to the Purchase Agreement and the Registration Rights Agreement as indicated by
its signature below; (ii) be bound by all covenants, agreements,
representations, warranties and acknowledgments on the part of the Guarantors in
the Purchase Agreement and the Registration Rights Agreement as if made by, and
with respect to, each signatory hereto; and (iii) perform all obligations and
duties required of an indemnifying party pursuant to the Purchase Agreement and
the Registration Rights Agreement.

        Each of the undersigned hereby represents and warrants to and agrees
with the Initial Purchasers that it has all the requisite corporate or other
power and authority to execute, deliver and perform its obligations under this
Joinder Agreement and that, when this Joinder Agreement is executed and
delivered, it will constitute a valid and legally binding agreement enforceable
against each of the undersigned in accordance with its terms.

        THE VALIDITY AND INTERPRETATION OF THIS JOINDER AGREEMENT, AND THE TERMS
AND CONDITIONS SET FORTH HEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED WHOLLY THEREIN.

        IN WITNESS WHEREOF, the undersigned has executed this agreement this ___
day of ______, 2005.

  [Thomas Guarantors]


  By:  

--------------------------------------------------------------------------------

    Name:
  Title:

